BATTERY AND FRAME FOR MECHANICALLY COUPLING ELECTRODE TAB TO ELECTRODE LEAD IN BATTERY
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-12, including previously-withdrawn claims 7-11, are pending and being examined on the merits in this Office action.
Applicant’s amendments to claims 1, 6-8, 10 and 12 have overcome the objections and 112 rejections set forth in the Office action mailed on September 28, 2020

Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior arts Yoshida (JP 2013239266 A) and Hur (US 20130243665 A1) were relied on to teach a coupling frame for coupling an electrode tab and an electrode lead of a battery, but do not teach when the support body contacts one of the electrode tab and the electrode lead, the tips of the first and second performing portions are disposed within the other one of the electrode tab and the electrode lead.
Since previously-withdrawn claims 7-11 were rejoined and fully examined for patentability, the restriction requirements mailed previously are hereby withdrawn and in view In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727